LaserCard Corporation 1875 N. Shoreline Blvd. Mountain View, CA 94034 June 23, VIA ELECTRONIC TRANSMISSION AND OVERNIGHT MAIL Melissa Feider, Staff Accountant Division of Corporation Finance Securities and Exchange Commission Mail Stop 4561 100 F Street, N.E. Washington, DC 20549-4561 Re: LaserCard Corporation- - File No. 000-06377 Form 8-K dated June 9, 2008, Filed on June 12, Dear Ms. Feider: On behalf of LaserCard Corporation, a Delaware corporation, this letter responds to comments on the above-referenced Form 8-K received from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in its letter dated June 16, 2008. Please be advised that we have made the changes requested to the time periods specified in items one and two of such letter in the Form 8-K/A being filed with the Commission today via EDGAR. In connection with the foregoing response to the Staff’s comments, we hereby acknowledge that: • we are responsible for the adequacy and accuracy of the disclosure in the filing; • the Staff comments or changes to disclosure in response to the Staff comments do not foreclose the Commission from taking any action with respect to the filing; and • we may not assert the Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Questions or comments concerning any matter with respect to our response to the comments received from the Staff may be directed to me at (650)969-4428.Comments may also be sent to my attention via facsimile to (650)969-6121. Very truly yours, /s/ Steven G. Larson Steven G. Larson Vice President, Finance and Chief Financial Officer cc: Stephen M. Wurzburg, Esq.
